[Cite as State v. Whetstone, 2016-Ohio-151.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     SANDUSKY COUNTY


State of Ohio                                      Court of Appeals No. S-15-009

        Appellee                                   Trial Court No. 14 CR 379

v.

Kirk R. Whetstone                                  DECISION AND JUDGMENT

        Appellant                                  Decided: January 15, 2016

                                               *****

        Thomas L. Stierwalt, Sandusky County Prosecuting Attorney, and
        Norman P. Solze, Assistant Prosecuting Attorney, for appellee.

        Karin L. Coble, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a March 4, 2015 judgment of the Sandusky County

Court of Common Pleas, which sentenced appellant to three consecutive 12-month terms

of incarceration following appellant’s guilty plea to three counts of forgery, in violation
of R.C. 2913.31(A)(2), felonies of the fifth degree. For the reasons set forth below, this

court affirms the judgment of the trial court.

         {¶ 2} Appellant, Kirk Whetstone, sets forth the following assignment of error:

                The trial court erred in imposing consecutive sentences without

         proper findings.

         {¶ 3} The following undisputed facts are relevant to this appeal. On January 23,

2014, appellant’s vehicle was stopped by the Ohio State Highway Patrol on the Ohio

Turnpike while traveling 86 m.p.h., 16 m.p.h. in excess of the posted speed limit of 70

m.p.h.

         {¶ 4} In the course of the investigation following the traffic stop, the trooper

discovered that appellant was in possession of marijuana and a significant volume of

forged visa gift cards. On May 27, 2014, appellant was indicted on 25 counts of forgery,

in violation of R.C. 2913.31(A)(2), felonies of the fifth degree, and 25 counts of

possession of criminal tools, in violation of R.C. 2923.24(A), felonies of the fifth degree.

         {¶ 5} On November 4, 2014, with the multiple above-described felony charges

pending against him, appellant was once again stopped by the Ohio State Highway Patrol

on the Ohio Turnpike and once again found to be in possession of marijuana, a large

amount of cash, and an additional 15 forged visa gift cards.

         {¶ 6} On January 8, 2015, appellant entered guilty pleas to three counts of forgery,

in violation of R.C. 2913.31(A)(2), felonies of the fifth degree. In exchange, the

remaining 47 pending felony charges against appellant were dismissed. A presentence




2.
investigation report was ordered. On March 4, 2015, appellant was sentenced to serve

three consecutive 12-month terms of incarceration. This appeal ensued.

        {¶ 7} In the sole assignment of error, appellant contends that the trial court did not

make the requisite statutory findings necessary to impose consecutive sentences. We do

not concur.

        {¶ 8} It is well-established that Ohio felony criminal sentencing appellate review

is governed by R.C. 2953.08(G)(2). R.C. 2953.08(G)(2) establishes that an appellate

court may increase, reduce, modify, or vacate and remand a disputed felony sentence if it

clearly and convincingly finds that either the disputed sentence is contrary to law or if it

finds that the disputed sentence was based upon required statutory findings not supported

by the record. State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-1081,

¶ 11.

        {¶ 9} In support of the assignment of error, appellant states, “[T]he trial court

made no findings required for consecutive sentences at the sentencing hearing.” An

examination of the full transcript of the sentencing hearing in this matter does not bear

out this assertion.

        {¶ 10} Our review of this matter reveals that R.C. 2929.14(C)(4) is applicable to

the instant case due to multiple consecutive prison terms being imposed for multiple

offenses. R.C. 2929.14(C)(4) establishes:

               (4) If multiple prison terms are imposed on an offender for

        convictions on multiple offenses, the court may require the offender to




3.
       serve the prison term consecutively if the court finds that the consecutive

       service is necessary to protect the public from future crime or to punish the

       offender and that consecutive sentences are not disproportionate to the

       seriousness of the offender’s conduct and to the danger the offender poses

       to the public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 11} Contrary to appellant’s assertion that the trial court, “[M]ade no findings

required for consecutive sentences at the sentencing hearing,” prior to the imposition of

the consecutive sentences, our review of the sentencing transcript reveals that the trial




4.
court thoroughly and properly made the findings necessary for the imposition of

consecutive sentences pursuant to R.C. 2929.14(C)(4).

      {¶ 12} At sentencing, the trial court stated in detail:

             [T]he incident offense, forgeries; marijuana in January 2014, yeah;

      presently an investigation pending down in Alabama for a similar offense

      regarding these credit cards. Also note from the narrative here that you

      were also stopped in November 2014 on the Ohio Turnpike and 15 of these

      green cards were found on your person; in fact, they were discovered in

      your sock, and you were also alleged to have been smoking marijuana.

             Of course, my job is to attempt to protect the public from future

      crime and to impose an appropriate punishment; three Felony 5’s, each up

      to a year.

             I’ll tell you what really disappoints me is, you’ve got a -- graduated

      from high school. You’ve got some college under your belt. If you’re

      being truthful, then your (sic) close to an Associate’s Degree in business,

      and then your engaging in this criminal activity, trying to achieve

      something from nothing. I guess you do have -- I don’t know if it’s

      courage or you’re being used by somebody else, I don’t know but I take

      particular offense that twice since you were arrested on these charges, you

      have engaged in -- allegedly engaged in the same activity * * * [T]here is a

      great cost to society, and I’m not going to tolerate it. The fact that you




5.
       while on -- out on bond were engaging in what appears to be criminal

       activity justifies the sentence that I am about to announce.

       {¶ 13} Accordingly, as demonstrated by the above portions of the transcript of the

sentencing hearing, the trial court clearly found that consecutive sentences were

necessary to protect the public based upon appellant’s commission of additional similar

felony offenses while out on bond awaiting sentencing on earlier felony offenses. The

trial court delineated a course of conduct by appellant serious enough such that a single

prison term would not adequately reflect the seriousness of it. The trial court also found

a history of criminal conduct by appellant necessitating consecutive sentences to protect

the public. The record reflects that the trial court not only made the minimal required

statutory findings for consecutive sentences; rather, the trial court found the presence of

all of the possible R.C. 2929.14(C)(4) statutory findings in support of consecutive

sentences applicable to this case. Accordingly, we find appellant’s assignment of error

claiming no findings whatsoever were made to be not well-taken.

       {¶ 14} Wherefore, the judgment of the Sandusky County Court of Common Pleas

is hereby affirmed. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.


                                                                        Judgment affirmed.




6.
                                                                      State v. Whetstone
                                                                      C.A. No. S-15-009




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




7.